provided by the relevant statutes. Further, the sentence imposed is not so

                unreasonably disproportionate to the gravity of the offenses as to shock

                the conscience. See CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220,

                221-22 (1979); see also Harmelin v. Michigan, 501 U.S. 957, 1000-01

                (1991) (plurality opinion). We conclude that the district court did not

                abuse its discretion at sentencing.

                             Second, Maxwell contends that the district court erred by

                denying his motion to appoint alternate counsel to file a presentence

                motion to withdraw his guilty plea. Other than referring to an unspecified

                conflict, Maxwell provides no argument on appeal and fails to address the

                district court's denial of his motion. Therefore, we need not address the

                matter. See generally Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6

                (1987). Nevertheless, our review of the record reveals that Maxwell failed

                to provide an adequate basis for the appointment of alternate counsel and

                therefore the district court did not abuse its discretion by denying his

                motion. See Thomas v. State, 94 Nev. 605, 607-08, 584 P.2d 674, 676

                (1978); see also Garcia v. State, 121 Nev. 327, 337, 113 P.3d 836, 843

                (2005) ("We review the district court's denial of a motion to substitute




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                    D;EM80
                counsel for an abuse of discretion."). Accordingly, we

                            ORDER the judgment ofonviction AFFIRMED. 1



                                        Gibbons


                                                                                    J.
                Douglas                                    Saitta


                cc: Hon. Robert W. Lane, District Judge
                     Michael P. Printy
                     Nye County District Attorney
                     Attorney General/Carson City
                     Nye County Clerk




                       'Although we filed the fast track statement and appendix submitted
                by Maxwell, they fail to comply with the Nevada Rules of Appellate
                Procedure. Although the verification signed by Maxwell's counsel,
                Michael Printy, indicates that the fast track statement complies with the
                formatting requirements of NRAP 32(a)(4), the fast track statement is not
                in compliance with the rule because it is not double-spaced. Additionally,
                the appendix is not paginated sequentially and does not include an
                alphabetical index. See NRAP 3C(e)(2)(C); NRAP 30(c). We caution Mr.
                Printy that the future failure to comply with the rules when preparing
                briefs and appendices or misrepresenting compliance with the rules in the
                verification may result in the imposition of sanctions. See NRAP 3C(n);
                NRAP 28.2(b); Smith v. Emery, 109 Nev. 737, 743, 856 P.2d 1386, 1390
                (1993).

SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A


                11,71